BARNARD, P. J.
By chapter 866, Laws 1872, the legislature incorporated the city of Yonkers. By chapter 184, Laws 1881, the charter was amended, and passed as an entirety. Under each of these laws the city had but one supervisor. By chapter 54, Laws 1892, the legislature enacted that each ward of the city should have a supervisor. The relator was elected under this law, and the supervisors refused to receive him. The constitution (article 3, § 18) provides that the legislature shall have no power to pass a private or local bill “providing for the election of the members of the board of supervisors.” A supervisor is not one of the officers to be elected by the people as provided in the constitution. Such officer could be elected by the towns and villages, or of some division thereof, or appointed as the legislature should direct. The general rule is that supervisors are elected by the people, and, *420while additional supervisors have been provided for in cities, it is equally a general rule that they are elected by the wards or districts created therein by the legislature. The constitutional provision inserted in 1874 was designed to limit the legislative power in the manner of electing supervisors by the vote of the electors, and not intended to deprive the legislature of the powrer to equalize representation by giving a supervisor to a ward of a city. The legislators have acted on this view in numerous cases. The charter of cities has been frequently amended by creating or adding wards to cities, and providing for the election of supervisors therein. The charter providing for one supervisor could be amended after the constitutional article was inserted, without violating the same. Reed v. Scmit, 39 Hun, 223.
The judgment should be affirmed, with costs.